Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on July 08, 2022 and the supplemental response filed on September 26, 2022 are received.

Claim Numbering:
Claim 10 is missing. 
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 11, 12, 13, 14  ,15 and 16 have  been renumbered as 10, 11, 12, 13, 14 and 15, respectively.

Claims 1-19 (previously (1-9 and 11-20) are pending in this application, claims 7-8 and 16-19 (previously 17-20) are withdrawn from further consideration, and claims 1-6 and 9-15 are being examined to the extent they read on the elected species (Also see Restriction/Election below).

Restriction/Election:
Applicant’s election without traverse of Group I, claims 1-15 (previously 1-9 and 11-16), in the reply filed on 06/08/2022 is acknowledged.
Applicant’s election without traverse of the species of a SCFA-producing bacteria “Butyricicoccus faecihominis”, a cryoprotectant “trehalose”, an additional cryoprotectant “sodium glutamate”, and a resistant starch degrading bacteria “Bacteroides thetaiotaomicron”, in the reply filed on 06/08/2022, and 	Applicant’s election without traverse of the species a nucleotide sequence “SEQ ID NO: 13” and a cryoprotectant “sugar” in the reply filed on 09/26/2022 are also acknowledged.
Claims 16-19 (previously 17-20) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. Election was made without traverse in the replies filed on 06/08/2022 and 09/26/2022.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species and do not read on all the elected species, there being no allowable generic or linking claim. Election was made without traverse in the replies filed on 06/08/2022 and 09/26/2022.

Objection(s):
Claim 16 is objected to because of the following informalities: 
In claim 16, line 2, replace “adolescentis” with --adolescentis--, and lines 2-3, replace “Bacteriodes” (All occurrences) with –Bacteroides--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 4 the Markush group “the cryoprotectant comprises a sugar or a sugar alcohol” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: replace “comprises” with –is a cryoprotectant selected from the group consisting of--.

In claim 5 the Markush group “the cryoprotectant further comprises any one or more of propyl gallate, sodium caseinate, sodium citrate, sodium glutamate, cysteine, ascorbic acid, and/or maltodextrin” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: replace “comprises any one or more of” with –is at least one selected from the group consisting of--.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 9 recites the broad recitations “less than about a 2 log reduction in CFU, less than about a 3 log reduction in CFU, less than about a 4 log reduction in CFU, less than about a 5 log reduction in CFU, or less than about a 6 log reduction in CFU”, and the claim also recites “less than about a 1 log unit reduction in CFU” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

In addition, in claim 9, last line, recites the limitation "after lyophilization" in 6. There is insufficient antecedent basis for this limitation in the claim. Because neither claim 9 nor claims 6, 3 or 1 recite lyophilized bacteria.
Suggestion to obviate the rejection: provide antecedent basis for lyophilization.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 13 (renumbered claim 14) recites the broad recitation “prebiotic”, and the claim also recites “resistant starch” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

In claim 2 the recitation “wherein the bacteria is selected from the group consisting of Agathobacter rectalis, Anaerostipes caccae, Anaerostipes hadrus, Butyricicoccus faecihominis … ” fails to include all the limitations of the claim 1 upon which it depends. Because, claim 1 requires selection to be made from either 23 (1-23) SEQ ID numbers or 11 (24-35) SEQ ID numbers, while claim 2 requires selection to be made from total of 13 bacteria.

In claim 9, the recitation “wherein the bacteria survive with less than about a 1 log unit reduction in CFU, less than about a 2 log reduction in CFU, less than about a 3 log reduction in CFU, less than about a 4 log reduction in CFU, less than about a 5 log reduction in CFU, or less than about a 6 log reduction in CFU of viable bacteria over about 12 months after lyophilization in the cryoprotectant” fails to include all the limitations of the claim 6 upon which it depends. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101 (Law of Nature or Natural Product)

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 14-15 are rejected under 35 U.S.C. 101 because; 

The claimed invention is directed to a judicial exception, i.e., a natural product without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

According to Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, “the judicial exceptions are for subject matter that has been identified as the ‘‘basic tools of scientific and technological work,’’ which includes ‘‘abstract ideas’’ such as mathematical concepts, certain methods of organizing human activity, and mental processes; as well as laws of nature and natural phenomena”, and “the USPTO has set forth a revised procedure, rooted in Supreme Court caselaw, to determine whether a claim is ‘‘directed to’’ a judicial exception under the first step of the Alice/Mayo test (USPTO Step 2A).” (Also see “2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / Notices, p. 50-57”).

Step 2A asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? In the context of the flowchart in MPEP § 2106, subsection III, Step 2A determines whether:
• The claim as a whole is not directed to a judicial exception (Step 2A: NO) and thus is eligible at Pathway B, thereby concluding the eligibility analysis; 
or
• The claim as a whole is directed to a judicial exception (Step 2A: YES) and thus requires further analysis at Step 2B to determine if the claim as a whole amount to significantly more than the exception itself.
Also, the markedly different characteristics analysis is part of Step 2A Prong One.
Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception.

In this case, claims 1-4 and 14-15 read:

1. A composition comprising (a) at least one human isolate of short chain fatty acid (SCFA)-producing bacteria or mixtures thereof, wherein the bacteria comprises a 16S ribosomal RNA (16S- rRNA) encoding gene sequence that is at least about 80% identical to any one of the nucleotide sequences of SEQ ID NO: 13 (the elected species) …, and (b) an excipient, carrier, and/or diluent.  
2. The composition of claim 1, wherein the bacteria is selected from the group consisting of Agathobacter rectalis, Anaerostipes caccae, Anaerostipes hadrus, Butyricicoccus faecihominis ( the elected species), Clostridium butyricum, Clostridium cochlearium, Clostridium innocuum, Coprococcus comes, Flavonifactor plautii, Roseburia faecis, Roseburia hominis, Roseburia intestinalis, and Roseburia inulinivorans.  
3. The composition of claim 1, wherein the excipient is a cryoprotectant.  
4. The composition of claim 3, wherein the cryoprotectant comprises a sugar (the elected species), or a sugar alcohol.  
5. The composition of claim 4, wherein the cryoprotectant further comprises any one or more of propyl gallate, sodium caseinate, sodium citrate, sodium glutamate (elected species), cysteine, ascorbic acid, and/or maltodextrin.
14. The composition of claim 1, wherein the composition further comprises at least one additional bacteria that degrades resistant starch.  
15. The composition of claim 15, wherein the bacteria that degrades resistant starch is Bifidobacteriuni adolescentis, Ruminuococcus bromii, Bacteroides thetaiotamicron (the elected species), Bacteroides ovatus, Bifidobacterium breve, or Roseburia intestinalis.
In this case, short chain fatty acid (SCFA)-producing bacteria including Butyricicoccus faecihominis (the elected species) are naturally occurring bacteria found in human gut microbiota (butyrate-producing Butyricicoccus faecihominis isolated from healthy human faeces, see for example, p. 4125 right-hand column and p. 4127 Figure 1. and legend, and p. 4129 right-hand column 2nd paragraph below Table 2. of Takada et al., International Journal of Systematic and Evolutionary Microbiology (2016), 66, 4125–4131). Moreover, bacteria that degrades starch including Bacteroides thetaiotamicron (the elected species) are also naturally occurring bacteria found in human gut (See for example, p. 4212 and p. 4215 right-hand column Table 3. And p. 4218 right-hand column last paragraph of Sharp et al., Appl Environ Microbiol. 2000 Oct;66(10):4212-21). Thus, the claim as a whole is directed to a judicial exception.
The claims recites a human isolate of short chain fatty acid (SCFA)-producing bacteria, Butyricicoccus faecihominis, and further a resistant starch degrading Bacteroides thetaiotamicron which as explained above, are naturally occurring bacteria isolated from human gut. The short chain fatty acid (SCFA)-producing Butyricicoccus faecihominis and resistant starch degrading Bacteroides thetaiotamicron  are nature-based products, so they are compared to their closest naturally occurring counterparts (in their natural states) to determine if it has markedly different characteristics. Because there is no indication in the record that isolation of short chain fatty acid (SCFA)-producing bacteria, Butyricicoccus faecihominis,  and isolating resistant starch degrading Bacteroides thetaiotamicron has resulted in a marked difference in structure, function, or other properties as compared to their naturally occurring counterparts, the composition comprising a human isolate short chain fatty acid (SCFA)-producing Butyricicoccus faecihominis and further comprising resistant starch degrading Bacteroides thetaiotamicron , is a product of nature exception. There is no evidence of any markedly different functional characteristic other than the inherent natural function/properties of short chain fatty acid (SCFA)-production and resistant starch degradation.
In Funk Brothers the Supreme court concluded that naturally-occurring bacteria, isolated from their natural surroundings, was not patent eligible: “[t]he qualities of these bacteria, like the heat of the sun, electricity, or the qualities of metals, are part of the storehouse of the knowledge of all men…manifestations of laws of nature, free to all…and reserved exclusively to none…” the qualities of the bacteria being “.. the work of nature…unaltered by the hand of man.”.
Therefore, claims as a whole do not amount to significantly more than the exception itself (Answer to Step 2B: No).
As indicated above, step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
In this case, including an excipient, a cryoprotectants including sugar trehalose and sodium glutamate (claims 3-5) are considered an ‘additional component’ but are well-understood, routine and conventional activities previously known in the art and specified at a high level of generality, and thus is not considered ‘significantly more’ than the judicial exception (See for example, p. 6 lines 29-32 of WO 2010/124855). WO 2010/124855 teach cryoprotectants including sugar trehalose and sodium glutamate.
In addition, isolating,  measuring the DNA base sequence and % sequence identity, do not consider to improve the judicial exception or do not use the judicial exception in a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Therefore, claims 1, 2, and 4-6 do not integrate the judicial exception into a practical application of that exception (Answer to Step 2A Prong Two: No).
Therefore, the subject matter of claims 1-5 and 15-16 as a whole is not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 11 and 12 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Takada et al. (International Journal of Systematic and Evolutionary Microbiology (2016), 66, 4125–4131) as evidenced by Konstantinidis et al. (Phil. Trans. R. B, 2006, Vol. 361, p. 1929-1940) and as evidenced by SCORE (Sequence search results for “SEQ ID NO: 13” in GenCore, 7 pages of PDF).
Takada et al. disclose a composition comprising (a) at least one human isolate of short chain fatty acid (SCFA)-producing bacteria or mixtures thereof, wherein the bacteria is selected from the group consisting of … Butyricicoccus faecihominis (elected species) and (b) an excipient, carrier, and/or diluent (a pure culture of butyrate-producing Butyricicoccus faecihominis isolated from healthy human faeces) (See for example ,p. 4126 left-hand column 2nd paragraph,  p. 4128 left-hand column 1st and 2nd paragraphs below Table 1., p. 4125 right-hand column and p. 4127 Figure 1. and legend, and p. 4129 right-hand column 2nd paragraph below Table 2.).
In this case, because the SCFA-producing bacteria taught by Takada et al. is Butyricicoccus faecihominis, same species as the claimed bacteria, as such the at least about 80% 16S-rRNA sequence identity to the nucleotide sequences of SEQ ID NOs: 13 (elected species) is inherently present. 
It should be noted that same species of bacteria have at least 90% and as high as 98-99% genetic similarity (see for example, p. 2771 left-hand column 2nd paragraph and Abstract of Konstantinidis et al.). 
In addition, as evidenced by SCORE search results Eubacterium desmolans  which is now reclassified in the genus Butyricicoccus as Butyricicoccus desmolans (as taught by Takada et al., see p. 4129 right-hand column, p. 4128 right-hand column last paragraph, and p. 4127 Table 1, and p. 4126 right-hand column 2nd paragraph) has at least about 80% 16S-rRNA sequence identity to the nucleotide sequences of SEQ ID NOs: 13 (see SCORE search Results, No. 57 Score match 85.2 % for Eubacterium desmolans), Takada et al. also disclose that the isolated Butyricicoccus faecihominis and reclassified Butyricicoccus desmolans were the closest phylogenetically 16S-rRNA gene sequence similarity of 94.7% (See for example, p. 4126 right-hand column 2nd paragraph). 
Regarding claim 11, because the bacteria disclosed by Takada et al. is the same as the claimed bacteria as such it inherently produce at least about 1000 micromoles of the SCFA over about 24 hours.  
Regarding claim 12, Takada et al. disclose the SCFA is acetate, propionate, or butyrate, or a combination thereof (butyrate) (See for example, p. 4125 right-hand column 2nd paragraph below Abstract, and p. 4129 left-hand column last paragraph).  
As stated in MPEP 2111 III., “Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.”.
Takada et al therefore anticipate the claimed composition.

In alternative, 
Takada et al. teach a composition comprising (a) at least one human isolate of short chain fatty acid (SCFA)-producing bacteria or mixtures thereof, wherein the bacteria is selected from the group consisting of … Butyricicoccus faecihominis (elected species) and (b) an excipient, carrier, and/or diluent (a pure culture of butyrate-producing Butyricicoccus faecihominis isolated from healthy human faeces) (See for example ,p. 4126 left-hand column 2nd paragraph,  p. 4128 left-hand column 1st and 2nd paragraphs below Table 1., p. 4125 right-hand column and p. 4127 Figure 1. and legend, and p. 4129 right-hand column 2nd paragraph below Table 2.). 
Regarding claim 11, because the bacteria taught by Takada et al. is the same as the claimed bacteria as such it inherently produce at least about 1000 micromoles of the SCFA over about 24 hours.  
Regarding claim 12, Takada et al. teach the SCFA is acetate, propionate, or butyrate, or a combination thereof (butyrate) (See for example, p. 4125 right-hand column 2nd paragraph below Abstract, and p. 4129 left-hand column last paragraph).  
In addition, as evidenced by SCORE search results Eubacterium desmolans  which is now reclassified in the genus Butyricicoccus as Butyricicoccus desmolans (as taught by Takada et al., see p. 4129 right-hand column, p. 4128 right-hand column last paragraph, and p. 4127 Table 1, and p. 4126 right-hand column 2nd paragraph) has at least about 80% 16S-rRNA sequence identity to the nucleotide sequences of SEQ ID NOs: 13 (see SCORE search Results, No. 57 Score match 85.2 % for Eubacterium desmolans), Takada et al. also disclose/teach that the isolated Butyricicoccus faecihominis and reclassified Butyricicoccus desmolans were phylogenetically the closest, and 16S-rRNA gene sequence similarity of 94.7% (See for example, p. 4126 right-hand column 2nd paragraph). As such Butyricicoccus faecihominis of Takada et al is the same as or an obvious variant of the claimed Butyricicoccus faecihominis.
Regarding claim 11, because the bacteria Takada et al. is the same as the claimed bacteria as such it must inherently produce at least about 1000 micromoles of the SCFA over about 24 hours.  
Regarding claim 12, Takada et al. teach the SCFA is acetate, propionate, or butyrate, or a combination thereof (butyrate) (See for example, p. 4125 right-hand column 2nd paragraph below Abstract, and p. 4129 left-hand column last paragraph).  
Therefore, Takada et al. make obvious the claimed composition of claims 1, 2 and 11.


Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al., as evidenced by Konstantinidis et al. (Phil. Trans. R. B, 2006, Vol. 361, p. 1929-1940) and as evidenced by SCORE (Sequence search results for “SEQ ID NO: 13” in GenCore, 7 pages of PDF) as applied to claims 1, 2 11 and 12 above, and further in view of Corveleyn et al. (WO 2010/124855).
The teachings of Takada et al. as evidenced by Konstantinidis et al. and SCORE with respect to the limitations of claims 1, 2, 11 and 12 were discussed above in details.
Takada et al. do not teach a cryoprotectant (claim 3), a sugar (elected species) (claim 4), sodium glutamate (elected species) (claim 5), the cryoprotectant comprises (b) trehalose (elected species) at about 1% to about 25% (claim 6), wherein the bacteria survive with less than about a 1 log unit reduction in CFU, less than about a 2 log reduction in CFU, less than about a 3 log reduction in CFU, less than about a 4 log reduction in CFU, less than about a 5 log reduction in CFU, or less than about a 6 log reduction in CFU of viable bacteria over about 12 months after lyophilization in the cryoprotectant (claim 9) and wherein the composition comprises from about l x E3 to about I x E11 colony-forming units (CFU) of the SCFA-producing bacteria and mixtures thereof (claim 10).
However, before the effective filing date of the invention Corveleyn et al. teach cryoprotectants for lyophilization/freeze drying and subsequent storage of bacteria, the cryoprotectant comprises a sugar (the elected species), a cryoprotectant mixture comprises sodium glutamate (the elected species) the cryoprotectant comprises trehalose (the elected species) at about 1% to about 25% (5% trehalose) (See for example, p. 6 lines 29-32 and p. 18 Table 1. Part A, and p. 2 lines 31-35). Corveleyn et al. teach high viable cell yields > 6 x 10E+11 colony forming units (CFU/g) were obtained after freeze drying in the presence of selected cryoprotectants, and further > 90% of the initial viable cells count was preserved during a year (=12 months) storage resulting in CFU of 5 x 10E+11, after lyophilization in the cryoprotectant (See for example, p. 6 lines 23-34, and Figure 4 and related description on page 25 lines 12-15). 
Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to apply the teachings of prior art and add the claimed cryoprotectants, trehalose in the claimed amount and further include sodium glutamate taught by the prior art to be useful for lyophilizing bacteria and increasing shelf life to the bacteria taught by Takada et al. with a reasonable expectation of success in providing the claimed composition comprising (a) at least one human isolate of short chain fatty acid (SCFA)-producing bacteria, wherein the bacteria is Butyricicoccus faecihominis (elected species), and a cryoprotectant. Because Takada et al. teach a composition comprising (a) at least one human isolate of short chain fatty acid (SCFA)-producing bacteria or mixtures thereof, wherein the bacteria is selected from the group consisting of … Butyricicoccus faecihominis (elected species) and (b) an excipient, carrier, and/or diluent, and because Corveleyn et al. teach cryoprotectants for lyophilization/freeze drying and subsequent storage of bacteria, the cryoprotectant comprises a sugar (the elected species) and further comprises sodium glutamate (the elected species), trehalose (the elected species) at about 1% to about 25% (5% trehalose). Corveleyn et al. teach high viable cell yields > 6 x 10E+11 colony forming units (CFU/g) were obtained after freeze drying in the presence of selected cryoprotectants, and further > 90% of the initial viable cells count was preserved during a year (=12 months) storage resulting in CFU of 5 x 10E+11, after lyophilization in the cryoprotectant. 


Claims 1-2 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al., as evidenced by Konstantinidis et al. (Phil. Trans. R. B, 2006, Vol. 361, p. 1929-1940) and as evidenced by SCORE (Sequence search results for “SEQ ID NO: 13” in GenCore, 7 pages of PDF) as applied to claims 1, 2, 11 and 12 above, and further in view Sharp et al. (Appl Environ Microbiol. 2000 Oct;66(10):4212-21).

The teachings of Takada et al. as evidenced by Konstantinidis et al. and SCORE with respect to the limitations of claims 1, 2, 11 and 12 were discussed above in details.
Takada et al. do not teach the composition further comprises a prebiotic and/or a resistant starch (claim 13), and wherein the composition further comprises at least one additional bacteria that degrades resistant starch (claim 14), and wherein the bacteria that degrades resistant starch is … Bacteroides thetaiotamicron (elected species) (claim 15).
However, Sharp et al. teach using resistant starch (RS) for enrichment of SCFA/butyrate-producing and RS-degrading bacteria, bacteria including Bacteroides thetaiotamicron (the elected species) found in human gut (See for example, p. 4212 and p. 4215 right-hand column Table 3., p. 4218 right-hand column last paragraph, and p. 4214 Figure 1 and related descriptions).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing that adding resistant starch enriched for SCFA/butyrate-producing Bacteroides thetaiotamicron (the elected species) found in human gut, would have been motivated to combine the teachings of prior art and further add prebiotic/resistant starch and SCFA-producing bacteria including Bacteroides thetaiotamicron to the composition taught by the prior art with a reasonable expectation of success in providing a composition comprising at least one human isolate short chain fatty acid (SCFA)-producing bacteria, wherein the bacteria is Butyricicoccus faecihominis (elected species) and an excipient, further comprising resistant starch, and another SCFA/butyrate-producing bacteria Bacteroides thetaiotamicron (the elected species). Because, Takada et al. teach a composition comprising short chain fatty acid (SCFA)-producing bacteria isolated form a human, the bacteria is Butyricicoccus faecihominis (elected species) and an excipient, and because Sharp et al. teach using resistant starch (RS) for enrichment of SCFA/butyrate-producing bacteria, and further teach human gut bacteria Bacteroides thetaiotamicron (the elected species) produces SCFA. The claimed combination would have been obvious because combining two bacteria taught by the prior art to produce SCFA in a composition would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention. In addition, further adding resistant starch to the combination would have been obvious because prior art teach  SCFA/butyrate-producing Bacteroides thetaiotamicron can be enriched by resistant starch.

Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KADE ARIANI/Primary Examiner, Art Unit 1651